ICJ_119_AerialIncident1999_PAK_IND_2000-06-21_JUD_01_PO_03_EN.txt. 47

SEPARATE OPINION OF JUDGE REDDY

United Nations Charter — Articles 2, paragraph 2, and 33 — Simla Agree-
ment, 1972, and the Lahore Declaration, 1999 — Obligation upon the Parties to
settle their differences by peaceful means by entering into bilateral negotiations
— Element of good faith and the necessity to create an atmosphere conducive to
such negotiations emphasized.

I agree respectfully with the opinion expressed in the Judgment of this
Court that this Court has no jurisdiction to entertain the Application
filed by Pakistan on 21 September 1999. I am equally in agreement with
the observation made in paragraphs 47 to 51. In particular I wish to
emphasize the element of good faith which is required of any State which
wishes to settle its disputes with another State as required by Article 33
read with paragraph 2 of Article 2 of the Charter of the United Nations.
In this connection, the recitals in the Simla Agreement and Lahore Dec-
laration referred to in paragraph 54 of the Judgment of this Court are of
crucial relevance. The Simla Agreement recites that “the two countries
(Parties to this case) are resolved to settle their differences by peaceful
means through bilateral negotiations or by any other peaceful means
mutually agreed upon between them”. The Lahore Declaration, which is
as recent as 1999, reiterates “the determination of both countries to
implementing the Simla Agreement in letter and spirit”. Indeed, the
Lahore Declaration goes further and quite significantly refers to the men-
ace of terrorism and “reaffirms their (of the two countries) condemnation
of terrorism in all its forms and manifestations and their determination to
combat this menace”. This addition is not without significance; indeed it
refers to a new phenomenon vitiating the relations between the two coun-
tries. [t is in this context that the “good faith” referred to in paragraph 49
of the Judgment of this Court assumes singular significance. The require-
ment of “good faith” obliges the two countries to create an atmosphere
where the “bilateral negotiations or any other peaceful means mutually
agreed upon” can be conducted and carried on meaningfully and in good
faith.

I wish the two countries to settle all their differences in the spirit afore-
mentioned and to devote their energies to developing their economies as
well as friendly relations between them.

(Signed) B. P. Jeevan REDDY.

39
